 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                              EASTERN DISTRICT OF CALIFORNIA
10

11    ONE CALL MEDICAL, INC., et al.,                No. 2:17-cv-01385-KJM-CKD
12                      Plaintiffs,
13           v.                                      ORDER
14    NATIONAL FIRE & MARINE
      INSURANCE COMPANY,
15
                        Defendant.
16

17

18                 In this insurance coverage case, defendant moves for summary judgment of all of

19   plaintiffs’ claims. For the reasons below, the court GRANTS defendant’s motion and

20   DISMISSES the case.

21   I.      BACKGROUND

22                 Employers Insurance Group (“Employers”) is an insurer that issues policies

23   covering workers’ compensation risks. Undisputed Material Fact (UMF) 1, ECF No. 17-2.

24   Employers contracted with plaintiffs One Call Medical, Inc. and Zone Care USA of Delray, LLC

25   (collectively “One Call”) to have One Call provide workers’ compensation services to

26   Employers’ clients, including the arrangement of transportation for injured workers. UMF No. 2.

27   One Call’s parent company, Coral Acquisition, Inc., purchased a managed care errors and

28   /////
                                                     1
 1   omissions liability insurance policy for itself and its subsidiaries from defendant National Fire &
 2   Marine Insurance Company (“National Fire”). UMF No. 3.
 3                    On September 6, 2016, One Call arranged for Tyrone Shacklefoot, an injured
 4   worker covered under Employers, to be transported to his medical appointment in a Toyota
 5   Sienna van taxi (“the van”), pursuant to One Call’s agreement with Employers. UMF No. 5–6.
 6   The van was neither owned nor operated by One Call. Opp’n, ECF No. 20, at 151 (citing Mot. at
 7   1–2; UMF 6, 8, 14). While transporting Mr. Shacklefoot back home from his appointment, the
 8   van was involved in a five-vehicle collision; Mr. Shacklefoot was severely injured and rendered a
 9   quadriplegic as a result. See UMF No. 7–8; Employers Demand Letter at 55. Employers
10   demanded indemnification from One Call with respect to the resulting costs (hereinafter the
11   “Employers Claim”). Demand Letter at 55. Before the court is One Call’s action against its
12   insurer, National Fire, in which One Call claims National Fire is obligated to defend and
13   indemnify One Call for the Employers Claim. Mot., ECF No. 17-1, at 7.
14            A.      Employers’ Demand Letter and Arbitration Claims Against One Call
15                    On September 30, 2016, Employers sent a demand letter to One Call seeking
16   “indemnification against all increased costs and benefits it is obligated to pay to Mr. Shacklefoot
17   as a result of the injuries he sustained in the cab ride on September 6, 2016.” Not. of Removal,
18   ECF No. 1, Ex. 1 (“Compl.”) ¶ 40; see also Mot., Ex. D, ECF No. 17-5 (“Demand Letter”), at 55.
19   When One Call refused to meet Employers’ demand, the parties entered arbitration over the
20   dispute, as required by the “Master Services Agreement” between them. See Alternative Dispute
21   Resolution Statement of Claim (“ADR Claim”), ECF No. 17-5, Ex. T. Employers’ statement of
22   its arbitration claim, dated August 2017, describes the Shacklefoot accident, ADR Claim ¶¶ 20–
23   24, and alleges the following claims against One Call: (1) fraudulent inducement, (2) negligent
24   misrepresentation, (3) breach of contract for failure to indemnify, (4) breach of contract for
25   failure to follow same service standards for all customers, (5) breach of contract for failure to
26   /////
27

28   1
         Citations to page numbers refer to the ECF pagination, not the document’s internal pagination.
                                                        2
 1   permit audit, and (6) breach of contract for failure to maintain insurance coverage. ADR Claim
 2   ¶¶ 35–82.
 3          B.      One Call’s Claim Against National Fire
 4                  On May 11, 2017, One Call filed the operative complaint here, which alleges
 5   claims for declaratory relief and breach of contract against National Fire, and seeks legal defense
 6   costs and indemnity from National Fire for Employers’ claim against One Call. Compl. at 12–14.
 7   One Call’s complaint, filed before Employers’ statement of arbitration existed, only refers to the
 8   claims made in the demand letter, which it terms the “Employers Claim.” See Compl. ¶ 40 (“All
 9   claims asserted in the Demand Letter are hereinafter collectively referred to as the ‘Employers
10   Claim.’”). The more specific claims asserted in the arbitration—namely, fraudulent inducement,
11   negligent misrepresentation, breach of contract for failure to follow same service standards for all
12   customers, breach of contract for failure to permit audit, and breach of contract for failure to
13   maintain insurance coverage—are not part of the “Employers Claim” as it is defined in the
14   complaint. See id.
15
                    The complaint alleges that One Call forwarded Employers’ demand letter to
16
     National Fire and requested coverage for the Employers Claim under the managed care and
17
     omissions liability insurance policy One Call purchased from National Fire (“the Berkshire
18
     policy”). Compl. ¶ 41. National Fire denied One Call’s claim, citing the policy’s automobile
19
     exclusion clause, which provides:
20
                    Section 9 Exclusions
21                  The Insurer will not be liable to make any payment for Loss in
                    connection with any Claim made against any Insured:
22                  ...
                    D. Motor Vehicle
23
                    based upon, arising out of, or attributable to, or directly or
24                  indirectly resulting from or in any way involving the actual or
                    alleged ownership, operation, use, maintenance, loading or
25                  unloading of any motor vehicle, trailer, watercraft, aircraft or
                    helipad.
26

27   UMF No. 12; Compl. ¶¶ 26, 43. One Call resubmitted its claim for coverage, asserting that the
28   Employers Claim was “for negligent management of Mr. Shacklefoot’s transportation,” and
                                                        3
 1   therefore the exclusion did not apply. Compl. ¶ 44. National Fire denied the claim again. Id.
 2   ¶ 45.
 3                  Based on these facts, One Call pleaded the following claims against National Fire:
 4   (1) declaratory relief that “the Employers Claim qualifies for coverage under the Berkshire
 5   Policy” and
 6                  [t]he Motor Vehicle exclusion in the Berkshire Policy does not apply
                    to exclude coverage because the Employers Claim is not one for
 7                  negligent operation of motor vehicle. Instead, it alleges negligent
                    management of Mr. Shacklefoot’s transportation needs, a
 8                  professional task encompassed by the Employers Contract.
 9   Id. ¶¶ 48, 49,2 and (2) breach of the Berkshire policy contract, id. ¶ 56.
10                  On October 17, 2018, National Fire moved for summary judgment on each of One
11   Call’s claims based on the application of the Motor Vehicle Exclusion contained in plaintiffs’
12   policy. Mot. at 7–8. Plaintiffs opposed, ECF No. 20, and defendant filed a reply, ECF No. 23.
13   The court heard oral argument on January 11, 2019. For the following reasons, the court
14   GRANTS defendant’s motion for summary judgment.
15   II.     LEGAL STANDARD
16                  A court will grant summary judgment “if . . . there is no genuine dispute as to any
17   material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a).
18   The “threshold inquiry” is whether “there are any genuine factual issues that properly can be
19   resolved only by a finder of fact because they may reasonably be resolved in favor of either
20   party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250 (1986).3
21                  The moving party bears the initial burden of showing the district court “that there
22   is an absence of evidence to support the nonmoving party’s case.” Celotex Corp. v. Catrett,
23   477 U.S. 317, 325 (1986). The burden then shifts to the nonmoving party, which “must establish
24   that there is a genuine issue of material fact . . . .” Matsushita Elec. Indus. Co. v. Zenith Radio
25   2
      The complaint also references the “Assumed Contract exclusion,” but at hearing the parties
26   agreed that this exclusion is not relevant to the instant motion. See Compl. ¶ 50.
     3
27     Rule 56 was amended, effective December 1, 2010. However, it is appropriate to rely on cases
     decided before the amendment took effect, as “[t]he standard for granting summary judgment
28   remains unchanged.” Fed. R. Civ. P. 56 advisory committee note to 2010 amendment.
                                                      4
 1   Corp., 475 U.S. 574, 585 (1986). In carrying their burdens, both parties must “cit[e] to particular
 2   parts of materials in the record . . .; or show [] that the materials cited do not establish the absence
 3   or presence of a genuine dispute, or that an adverse party cannot produce admissible evidence to
 4   support the fact.” Fed. R. Civ. P. 56(c)(1); see also Matsushita, 475 U.S. at 586 (“[the
 5   nonmoving party] must do more than simply show that there is some metaphysical doubt as to the
 6   material facts”). Moreover, “the requirement is that there be no genuine issue of material fact
 7   . . . . Only disputes over facts that might affect the outcome of the suit under the governing law
 8   will properly preclude the entry of summary judgment.” Anderson, 477 U.S. at 247–48
 9   (emphasis in original).
10                  In deciding a motion for summary judgment, the court draws all inferences and
11   views all evidence in the light most favorable to the nonmoving party. Matsushita, 475 U.S. at
12   587–88 (citation omitted); Whitman v. Mineta, 541 F.3d 929, 931 (9th Cir. 2008). “Where the
13   record taken as a whole could not lead a rational trier of fact to find for the non-moving party,
14   there is no ‘genuine issue for trial.’” Matsushita, 475 U.S. at 587 (quoting First Nat’l Bank of
15   Arizona v. Cities Serv. Co., 391 U.S. 253, 289 (1968)).
16   III.   REQUEST FOR JUDICIAL NOTICE
17                  Defendant filed a request for judicial notice in conjunction with its motion for
18   summary judgment. Req., ECF No. 18. Defendant requests the court take judicial notice of:
19   (1) the complaint filed in Sacramento County Superior Court, case number 2017-00208660,
20   Tyrone Shacklefoot v. One Call Care Management, et al. (Mot., Ex. G); (2) the complaint in
21   intervention for reimbursement filed in the Sacramento County Superior Court for case number
22   2017-00208660, Tyrone Shacklefoot v. One Call Care Management, et al. (Mot., Ex. H); (3)
23   excerpts from the deposition of the van driver, Mansour Aghdam, taken February 21, 2018 (Mot.,
24   Ex. M); and (4) excerpts from Tyrone Shacklefoot’s deposition taken on February 21, 2018
25   (Mot., Ex. N). Id. Plaintiffs have not opposed this request.
26                  According to Rule 201(c) of the Federal Rules of Evidence, the court may take
27   judicial notice of matters that “can be accurately and readily determined from sources whose
28   accuracy cannot reasonably be questioned,” including records comprising publicly filed
                                                         5
 1   documents, such as state court records. In re Qualcomm Anti-Trust Litigation, 292 F. Supp. 3rd
 2   948, 963–64 (N.D. Cal. 2017) (quoting Fed. R. Evid. 201(b)). Because the existence of the
 3   documents and accuracy of the copies provided by defendant are not in dispute, the court takes
 4   judicial notice of the existence and content of the documents requested, but does not take judicial
 5   notice of the truth of the statements contained therein.
 6   IV.    DISCUSSION
 7                   In its demand letter, Employers claimed One Call is required to indemnify it
 8   against “all increased costs and benefits it is now obligated to pay to Mr. Shacklefoot as a result
 9   of the injuries he suffered in the cab ride,” because Mr. Shacklefoot’s injuries were attributable to
10   One Call’s negligence. Demand Letter at 55. Specifically, Employers claimed One Call did not
11   “properly assess[] the medical transportation needs of Mr. Shacklefoot” and failed to “obtain the
12   written consent for the assignment of its duties [to transport Mr. Shacklefoot] to Diamond Cab.”
13   Id. National Fire argues it is not required to defend or indemnify One Call for these claims
14   because the claims arise out of an automobile accident, and the Berkshire policy contains a motor
15   vehicle exclusion clause. As noted above, One Call’s policy from National Fire provides:
16                  Section 9 Exclusions
                    The Insurer will not be liable to make any payment for Loss in
17
                    connection with any Claim made against any Insured:
18                  ...
                    D. Motor Vehicle
19                  based upon, arising out of, or attributable to, or directly or
                    indirectly resulting from or in any way involving the actual or
20                  alleged ownership, operation, use, maintenance, loading or
21                  unloading of any motor vehicle, trailer, watercraft, aircraft or
                    helipad.
22

23   UMF No. 12. Defendant argues plaintiffs’ case cannot survive as a matter of law,

24   because National Fire’s insurance policy does not cover the claims at issue, and no

25   genuine issues of material fact exist. Id. at 7.

26          A.      Choice of Law

27                  Because this court has diversity jurisdiction over plaintiffs’ state-law contract

28   claims, the court applies the choice-of-law rules of the forum state, California. See Arno v. Club

                                                        6
 1   Med, Inc., 22 F.3d 1464, 1467 (9th Cir. 1994). California uses two choice-of-law tests. The first
 2   is statutory, whereby “[a] contract is to be interpreted according to the law and usage of the place
 3   where it is to be performed; or, if it does not indicate a place of performance, according to the law
 4   and usage of the place where it is made.” Cal. Civ. Code § 1646. Neither party provides the
 5   court with information on whether the contract at issue prescribed a place of performance,
 6   although defendant notes the policy was issued to One Call’s parent company in Florida. See
 7   Mot. at 15 n.6.
 8                     California’s second test is the common-law “governmental interest test.” Costco
 9   Wholesale Corp. v. Liberty Mut. Ins. Co., 472 F. Supp. 2d 1183, 1198 (S.D. Cal. 2007) (citation
10   omitted). The first step in the governmental interest test is to “identify the applicable rule of law
11   in each potentially concerned state and [ ] show [whether] it materially differs from the law of
12   California.” Id. (citing Wash. Mut. Bank, FA v. Superior Court, 24 Cal. 4th 906, 919 (Cal.
13   2001)). Defendants observe that Florida law “appears to be in alignment with California law on
14   application of a Motor Vehicle Exclusion such as the one found in the National Fire & Marine
15   Policy, so there is no conflict.” Mot. at 15 n.6 (citing Sparta Ins. v. Colareta, 990 F. Supp. 2d
16   1357, 1366–67 (S.D. Fla. 2014)). Plaintiffs do not challenge this assertion. Because the parties
17   appear to agree that Florida law does not materially differ from California law, and the court
18   agrees, the court applies California law here. Compare Sparta Ins. v. Colareta, 990 F. Supp. 2d
19   at 1366–67 (describing Florida’s concurrent-cause doctrine, which permits coverage when loss
20   attributable to multiple causes, as long as one cause is an insured risk, and “the multiple causes of
21   injury are not related and dependent, and involve a separate and distinct risk.”), with Allstate Ins.
22   Co. v. Jones, 139 Cal. App. 3d 271, 277 (Ct. App. 1983) (describing California’s concurrent
23   proximate cause doctrine, explaining coverage exists despite automobile exclusion when non-
24   auto-related (covered) conduct “exists independently” of any automobile use (non-covered
25   conduct)).
26          B.         Application of Automobile Exclusion
27                     The California Supreme Court has provided guidance regarding how to interpret
28   automobile exclusion clauses similar to the one at hand in State Farm Mutual Automobile
                                                        7
 1   Insurance Co. v. Partridge, 10 Cal. 3d 94 (1973). In Partridge, the insured negligently filed
 2   down the trigger mechanism of his pistol so that the gun would have “hair trigger action.”
 3   Partridge, 10 Cal. 3d at 97. With the gun in tow, the insured negligently drove his vehicle into
 4   rough terrain, hitting a bump and causing the pistol to discharge and injure a passenger. Id. at 98.
 5   The insured’s homeowner policy included an automobile exclusion that excluded coverage for
 6   “bodily injury . . . arising out of the . . . use of . . . any motor vehicle.” Id. at 98. The court held
 7   the exclusion did not preclude coverage, because the insured’s negligence in altering the pistol
 8   was a cause of the injury concurrent with the negligent use of the automobile. Id. at 103.
 9   Because “the insured’s negligent modification of the gun suffice[d], in itself, to render him fully
10   liable for the resulting injuries,” his insurance provider could not avoid coverage simply because
11   one of the two concurrent causes of the injury involved an automobile. Id. at 103–05.
12                   California courts have interpreted Partridge to mean an automobile exclusion will
13   not apply “only if ‘the liability of the insured [1] arises from his non-auto-related conduct, and
14   [2] exists independently of any “use” of his car . . . .’” Allstate Ins. Co. v. Jones, 139 Cal. App.
15   3d at 277 (quoting Partridge, 10 Cal. 3d at 103); accord Safeco Ins. Co. v. Gilstrap, 141 Cal.
16   App. 3d 524, 527 (Ct. App. 1983). Whether liability exists independently of automobile use
17   depends on whether the liability can be “disassociated from the use of the vehicle itself” or
18   whether it is “dependent upon and related to the use of the vehicle” such that it “cannot be
19   deemed an independent act” that falls outside the exclusion. Gilstrap, 141 Cal. App. 3d at 528
20   (citations omitted).
21                   1.      Application of Partridge
22                   Defendants argue that the Employers Claim, for which One Call seeks coverage, is
23   “based on conduct and injuries that clearly and inextricably resulted from the use of a motor
24   vehicle,” and therefore summary judgment is appropriate. Reply at 5. Plaintiffs counter that One
25   Call’s “alleged acts of negligence are independent concurrent causes of the underlying claim” and
26   should therefore be covered. Opp’n at 11. Defendants are correct. Even though One Call’s
27   actions in contracting with Diamond Cab could be characterized as “non-auto-related conduct,”
28   /////
                                                          8
 1   One Call’s conduct does not “exist independently of any ‘use’ of [the] car” and is not capable of
 2   being “disassociated from the use of the vehicle itself.” Gilstrap, 141 Cal. App. 3d at 527–28.
 3                  For support, defendants cite Evanston v. Atain Specialty, 254 F. Supp. 3d 1150
 4   (N.D. Cal. 2017), in which the court enforced an automobile exclusion “broader than in Partridge
 5   and its progeny.” Id.at 1164. In Evanston, the liability at issue arose out of an automobile
 6   accident caused by two concurrent sources of negligence: one insured employee, Hernandez,
 7   negligently directed traffic, allowing pedestrians to cross the intersection, causing a second
 8   employee, Keyarts, who was negligently driving his motorcycle, to hit a crossing pedestrian. Id.
 9   at 1153. The court found that liability flowing from Hernandez’s non-auto-related negligence fell
10   under the automobile exclusion because (1) a motorcycle played an “active role” in causing the
11   damages and (2) Hernandez’s non-vehicular conduct (directing traffic) “was negligent because it
12   exposed [the victim] to the danger of negligent automobile use.” Id. at 1162–63 (citing Fire Ins.
13   Exch. v. Vasquez, 2017 WL 1173730, at *5 (Cal. Ct. App. Mar. 29, 2017)).
14                  Here, an automobile played an “active role” in causing Mr. Shacklefoot’s injuries,
15   giving rise to the Employers Claim for which One Call seeks indemnification. See Compl. ¶ 40
16   (“All claims asserted in the Demand Letter are hereinafter collectively referred to as the
17   “Employers Claim.”); Demand Letter at 55. One Call’s alleged negligence in arranging for an
18   inappropriate vehicle for Mr. Shacklefoot was negligent because it exposed Mr. Shacklefoot to
19   the automobile accident that caused his injuries. As such, the negligence for which One Call
20   seeks coverage, though it has a non-vehicular component, is not independent from the injury-
21   causing automobile use, and the motor vehicle exclusion applies.
22                  2.      Application of Essex and Scottsdale
23                  Plaintiffs argue that National Fire’s motion relies on an “overly-broad
24   interpretation” of the motor vehicle exclusion, which is unsupported by the case law, and that
25   National Fire’s interpretation creates an “impermissible result not within the reasonable
26   expectations of the insured.” Opp’n at 5 (citation omitted). To support this argument, plaintiffs
27   rely on two California cases: Essex Ins. Co. v. City of Bakersfield, 154 Cal. App. 4th 696 (2007)
28   /////
                                                        9
 1   and Scottsdale Indemnity Co. v. Lexington Ins. Co., No. EDCV 12-00017 VAP (OPx), 2012 WL
 2   6590716 (C.D. Cal. Dec. 18, 2012). The court addresses each case in turn.
 3                  Plaintiffs cite Essex for the proposition that the motor vehicle exclusion must be
 4   read to include some limitation on its scope, because the “average layperson” would not
 5   understand the clause to “limit coverage in any cases ‘involving automobiles by anyone
 6   anywhere’ . . . .” Opp’n at 7 (citing Essex, 154 Cal. App. 4th at 707). Specifically, plaintiffs
 7   argue the exclusion should not be interpreted to apply here, because the taxi involved in the
 8   accident was not owned or operated by One Call. Opp’n at 5–9.
 9                  Essex involved a commercial general liability (CGL) insurance policy purchased
10   by the City of Bakersfield to cover occurrences during a special event. Essex, 154 Cal. App. 4th
11   at 701. The policy contained an auto exclusion that excluded coverage for “‘[b]odily injury’ or
12   ‘property damage’ arising out of the ownership, maintenance, use or entrustment to others of any
13   aircraft, ‘auto’ or watercraft owned or operated by or rented or loaned to any insured.” Id. The
14   policy also included an additional section modifying the original auto exclusion, stating, “This
15   insurance does not apply to ‘bodily injury’ or ‘property damage’ arising out of, caused by or
16   contributed to by the ownership, non-ownership, maintenance, use or entrustment to others of any
17   ‘auto.’’” Id. at 701–02.
18                  An automobile accident occurred outside the event, and the victims sued the City,
19   claiming the way the City controlled event-related traffic created a “dangerous condition” that
20   caused their accident. Id. at 609–701. The City demanded its insurer provide a defense and
21   indemnity, and the insurer refused, citing the auto exclusion. Id. at 702. The court found the
22   automobile exclusion did not apply to the off-site accident based, in part, on the way the
23   exclusion was written. Id. at 708. Because the original exclusion was limited to automobiles
24   “owned or operated by or rented or loaned to any insured,” and the language in the exclusion
25   modification was “so vague,” one would reasonably assume it was essentially repetitive of the
26   original exclusion. Id. at 707. Moreover, the court noted, when read in the context of the other
27   exclusions in the policy, it was reasonable to deduce that the auto exclusions were meant to apply
28   /////
                                                       10
 1   only to cases involving acts of the insured or its agents, because the policy’s other exclusions only
 2   involved those types of situations. Id. at 708.
 3                  Such is not the case here. The motor vehicle exclusion in the Berkshire policy is
 4   not limited to automobiles owned or operated by the insured. Rather, it clearly states it excludes
 5   from coverage liability that is “based upon, arising out of, . . . or in any way involving the actual
 6   or alleged ownership, operation, use, maintenance, loading or unloading of any motor vehicle
 7   . . . .” UMF No. 12. An average layperson would not assume the exception was limited to motor
 8   vehicles owned or operated by the insured based on the language “any motor vehicle.” Moreover,
 9   unlike the policy in Essex, the Berkshire policy’s other exclusions are not all limited to situations
10   involving only the insured. For example, the exclusion immediately preceding the motor vehicle
11   exclusion is for “any actual or alleged damage to or destruction of any tangible property . . . .”
12   Mot., Ex. B (“Berkshire Policy”), ECF No. 17-5, at 24. The reasoning applied in Essex is not
13   applicable to the motor vehicle exclusion at issue here.
14                  In Scottsdale, the parties’ dispute arose when a hired security officer caused a fatal
15   accident by negligently securing an intersection to allow a funeral procession to travel through it.
16   Scottsdale Indemnity Co., 2012 WL 6590716, at *1. None of the vehicles involved in the
17   accident was owned or operated by the insured. Id. at 3. The insurance policy at issue included
18   an automobile exclusion that applied to liability arising out of the “use” of any “auto” “owned or
19   operated by or rented or loaned to any insured.” Id. at 4. The court found the exclusion did not
20   apply, because the insured’s security officer was not seated on his motorcycle at the time of the
21   collision, so the motorcycle was only incidental to the insured’s negligent conduct, and therefore
22   the loss “did not arise out of the use of the covered auto.” Id. at 7.
23                  Scottsdale is also distinguishable from the case here. Plaintiffs attempt to
24   analogize One Call’s alleged negligence in arranging Mr. Shacklefoot’s transportation to the
25   Scottsdale security officer’s negligence in stopping traffic, arguing that both are too far removed
26   from the “use” of a vehicle to fall under an automobile exception. Opp’n at 10–11. However,
27   plaintiffs omit a key distinguishing factor: the automobile exception in Scottsdale was expressly
28   limited to the use of automobiles owned or operated by the insured. Scottsdale, 2012 WL
                                                        11
 1   6590716, at *4. The court’s decision, therefore, turned on whether the insured security officer
 2   was using his motorcycle when the accident occurred, because the exclusion only applied to that
 3   automobile. In this case, the policy includes a much broader exclusion, which by its terms applies
 4   to “any” automobile. Thus, even assuming for argument’s sake that One Call’s arranging
 5   transportation is not considered “use” of an automobile, the exception would still apply as long as
 6   One Call’s liability arose out of another party’s use of an automobile.
 7                  A recent case out of this district analyzed both Essex and Scottsdale and came to
 8   the same conclusion; while this court is not bound by a colleague’s decision, it finds this other
 9   case helpful here. In Maxum Indem. Co. v. Kaur, 356 F. Supp. 3d 987 (E.D. Cal. 2018), the court
10   concluded that, when the “plain language of the contract is not ambiguous,” a “broad auto
11   exclusion[]” is enforceable, and “limiting an auto exclusion to autos that have a connection to the
12   insured is inappropriate when the language has no such limitation.” Id. at 1003–04. In Maxum,
13   the court analyzed a motor vehicle exclusion, nearly identical to the Berkshire policy’s provision,
14   providing as follows:
15                  ‘Bodily injury’ or ‘property damage’ arising out of the ownership,
                    maintenance, operation, use, chartering, renting, entrustment to
16                  others, ‘loading or unloading’ of any aircraft, ‘auto’ or watercraft,
                    including the supervision, hiring, employment, training or
17                  monitoring of, or failure to warn, anyone in connection with the
                    ownership, maintenance, operation, use, chartering, renting, or
18                  entrustment to others of any aircraft, ‘auto’ or watercraft.
19   Id. at 991. The dispute in Maxum arose out of an accident involving a tractor-trailer. Kaur, the
20   defendant, did not own the vehicle, but had trained the driver of the vehicle. Id. at 990. Maxum
21   Indemnity undertook Kaur’s defense in the suit arising out of the accident, but later argued the
22   claim was not covered, citing the automobile exclusion. Id. at 992. Though the court noted “it is
23   rare for a defendant to be sued for an automobile accident when the defendant had no connection
24   with any of the vehicles involved,” it ultimately rejected Kaur’s argument that the exclusion
25   should be limited to automobiles owned or operated by the insured. Id. at 1002–04 (quoting
26   Essex, 154 Cal. App. 4th at 710). Given the unambiguous language of the exclusion, the court
27   found the policy did not cover plaintiff’s liability. Id. at 1004.
28   /////
                                                        12
 1                  The situation at bar is analogous. The language of the auto-exclusion here plainly
 2   does not limit the exclusion to vehicles owned or operated by the insured. See UMF No. 12.
 3   Thus, even though One Call had only an attenuated connection to the vehicle at issue, the
 4   exclusion is enforceable, and it eliminates coverage for the Employers Claim.
 5          C.      Exclusion Conspicuous, Plain and Clear
 6                  In California, “to be enforceable, any provision that takes away or limits coverage
 7   reasonably expected by an insured must be conspicuous, plain and clear.” Haynes v. Farmers Ins.
 8   Exchange, 32 Cal. 4th 1198, 1204 (2004) (internal quotation marks and citation omitted). This
 9   means “any such limitation must be placed and printed so that it will attract the reader’s
10   attention” and “stated precisely and understandably, in words that are part of the working
11   vocabulary of the average layperson.” Id. (citations omitted).
12                  Defendants have introduced Section (9)(D) of the National Fire & Marine policy
13   under which plaintiffs are claiming coverage of Employers’ claims, which contains the motor
14   vehicle exclusion. See Berkshire Policy at 24. Plaintiffs do not challenge the accuracy or
15   admissibility of this evidence. See Opp’n to UMF 12, ECF No. 20-1. Defendants argue Section
16   (9)(D) satisfies California’s conspicuous language standard because it is located near the
17   beginning of the policy and it is introduced by two bold headings: “Exclusions” and “Motor
18   Vehicle.” Mot. at 23–24 (citing Dominguez v. Fin. Indem. Co., 183 Cal. App. 4th 388, 396
19   (2010) (finding limiting language is conspicuous where it is “placed and printed so that [they]
20   will attract the reader’s attention”); Haynes, 32 Cal. 4th at 1205 (finding exclusion not
21   conspicuous, plain and clear where “there is nothing in the heading to alert a reader that it limits
22   permissive user coverage, nor anything in the section to attract a reader's attention to the limiting
23   language”)). Plaintiffs also do not challenge this assertion. See Opp’n at 18. Defendants have
24   met their burden to show the exclusion was conspicuous.
25                  Defendant also argues the exclusion is “plain and clear,” because it is “stated
26   precisely and understandably, in words that are part of the working vocabulary of the average
27   layperson.” Mot. at 24; see also Haynes, 32 Cal. 4th at 1211. Plaintiffs challenge this assertion,
28   arguing “[t]he auto exclusion in the instant case would not have been understood by a layperson
                                                       13
 1   to exclude coverage ‘involving automobiles by anyone anywhere,’ even including automobiles
 2   driven by independent contractors who had an independent contractual duty.” Opp’n at 18.
 3   However, it is undisputed that the policy states: “the insurer will not be liable for any Loss in
 4   connection with any Claim made against any insured: . . . Based upon, arising out of, or
 5   attributable to . . . the actual or alleged ownership, operation, [or] use . . . of any motor vehicle
 6   . . . .” UMF No. 12 (citing Berkshire Policy at 23–24). This language is broad, but it is not
 7   unclear; it uses a simple vocabulary and is plainly stated. Courts have enforced automobile
 8   exclusions with similarly broad language. See Maxum Indem. Co., 356 F. Supp. 3d at 1004
 9   (finding clear and conspicuous an exclusion providing the policy “does not apply to... ‘[b]odily
10   injury’. . . arising out of the . . . use . . . of any . . . ‘auto’ . . . .”); Evanston, 254 F. Supp. 3d at
11   1157 (enforcing clause that excluded coverage for “‘bodily injury’ . . . arising out of or in
12   connection with any ‘auto’ . . . . whether or not owned . . . by any insured.”); Farmers Ins. Exch.
13   v. Superior Court, 220 Cal. App. 4th 1199, 1202 (2013), as modified on denial of reh’g (Oct. 28,
14   2013) (enforcing exclusion of “bodily injury that . . . results from the ownership, maintenance,
15   use, loading or unloading of . . . motor vehicles . . . .”); but see Partridge, 10 Cal. 3d at 99
16   (noting, in dicta, that liability under policy including exclusion for “bodily injury . . . arising out
17   of the . . . use of . . . any motor vehicle,” “could possibly be predicated upon the ambiguity of the
18   exclusionary clause in the context of the instant accident, [but] we need not rely upon this
19   ground”). Defendants have met their burden to show the exclusion is conspicuous, plain and
20   clear.
21   V.       CONCLUSION
22                    Given the undisputed material facts and the text of the policy in question, the court
23   finds that, as a matter of law, the motor vehicle exclusion applies to the Employers Claims against
24   One Call for which One Call seeks coverage by National Fire. Therefore, National Fire properly
25   denied coverage. Drawing all inferences and viewing all evidence in the light most favorable to
26   /////
27   /////
28   /////
                                                            14
 1   plaintiffs, there are no genuine issues of material fact in this case. As such, defendant’s motion
 2   for summary judgment is GRANTED. This case is DISMISSED.
 3                  IT IS SO ORDERED.
 4   DATED: August 2, 2019.
 5

 6
                                                   UNITED STATES DISTRICT JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       15
